Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-43 are pending. 

Applicant’s election without traverse of species that read on (A) an amino acid other than Leu at amino acid position 252 in the sequence set forth in SEQ ID NO:10, (B) NGF as the species of antigen in claim 32 and (C) IL-4R as the particular protein in claim 33 in the reply filed on November 2, 2021 is acknowledged. 

Claims 1-21, 24-27 and 35-43 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 22-23 and 28-34, drawn to (A) an amino acid other than Leu at amino acid position 252 in the sequence set forth in SEQ ID NO:10, (B) NGF as the species of antigen in claim 32 and (C) IL-4R as the particular protein in claim 33, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/788,035, filed January 3, 2019, is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2021, July 28, 20281, July 13, 2021, June 9, 2021, June 7, 2021, May 20, 2021, February 19, 2021, September 28, 2020, August 

Drawings
The drawings filed on January 2, 2020 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of "an amino acid other than Thr at amino acid position 250 …position 436” in claim 22 is indefinite because SEQ ID NO: 10 is just 219 amino acids in length.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.

Claims 29-34 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 22-23 and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must ‘“clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.’” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (enbanc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. 

practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163 (II)(A)(3)(a)(ii)).  
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Claim 22 encompasses any polypeptide or polypeptides comprising a canine IgG Fc region variant comprising an amino acid sequence that is at least 75% identical to the sequence set forth in SEQ ID NO: 10, and that comprises at least one of the following:
any amino acid other than Leu at amino acid position 252 (elected), wherein the polypeptide or polypeptides has/have increased binding to canine FcRn than a control polypeptide or control polypeptides, wherein the control polypeptide or control polypeptides are identical to the polypeptide or polypeptides except for having the corresponding wild type canine IgG Fc region in place of the IgG Fc region variant, and wherein the amino acid positions are based on EU numbering. 
Claim 23 encompasses the polypeptide or polypeptides of claim 22, wherein the amino acid sequence is at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% identical to the sequence set forth in SEQ ID NO:10.
Claim 28 encompasses the polypeptide or polypeptides of claim 22, comprising at least one of the following: Tyr or Met at amino acid position 252, Thr at amino acid position 254, Glu at amino acid position 256, or Tyr, Trp, Arg, or His at amino acid position 434.

Claim 30 encompasses the polypeptide or polypeptides of claim 28, wherein the polypeptide or polypeptides comprise(s) an antigen binding domain(s). 
Claim 31 encompasses the polypeptide or polypeptides of claim 30, wherein the antigen binding domain(s) bind to an antigen selected from the group consisting of NGF (elected species), TrKA, ADAMTS, IL-1, IL-2, IL-4, IL-4R, Angiotensin type 1 (AT1) receptor, Angiotensin type 2 (AT2) receptor, IL-5, IL-12, IL-13, IL-31, IL-33, CD3, CD20, CD47, CD52, and complement system complex.
Claim 32 encompasses the polypeptide or polypeptides of claim 30, wherein the antigen binding domain(s) is/are a scFv, or nanobody. 
Claim 33 encompasses the polypeptide or polypeptides of claim 28, further comprising a protein, wherein the protein is selected from the group consisting of EPO, CTLA4,  LFA3, VEGFR1/VEGEFR3, IL-1R, IL-4R (elected species), GLP-1 receptor agonist, and Thrombopoietin binding peptide.
Claim 34 encompasses a pharmaceutical composition comprising (i)  the polypeptide or polypeptides of claim 28, and (ii) a pharmaceutically acceptable excipient.
The specification discloses canine IgG-B having substitution at position T250A (Table 3), or NNK library at position 250, none of the variants show increased binding to canine FcRn at pH 5.5, see para. [0167].  The data from variants T250E and T250Q and wild type Fc are shown in Table 4.  In competitive binding assay, variants T250E, T250Q in human IgG2 have been demonstrated to bind tighter to human FcRn at pH 6.0 compared to wild-type human IgG2 Fc, see p. 50.  The specification further discloses canine Fc variants L252Y and L252M (Table 5) had an apparent higher affinity for canine FcRn at pH 5.5 compared to wild type canine IgG-B of SEQ ID NO: 10.   For the NNK library at position 254, none of the variants tested had an apparent higher affinity for canine FcRn at pH 5.5.  Data for the A254T is shown in Table 6.  
increased binding affinity for canine FcRn and thus increased in vivo half-life of all polypeptides or antibodies having any canine IgG Fc.  The specification does not describe where and what amino acids within the full-length sequence of polypeptide comprising canine IgG Fc region to be substituted, added, deleted or a combination thereof such that the modified polypeptide variant comprising any amino acid sequence that is at least 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% identical to the sequence set forth in SEQ ID NO: 10 (canine IgG-B) that include any amino acid substitutions at positions 250, 251, 252, 254, 256, 285, 286, 307, 308, 309, 311, 315, 378, 380, 428, 430, 433, 434, 435 or 436 has/have increased binding to canine FcRn compared to wilt type canine IgG Fc, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed polypeptide or polypeptide themselves.
While the prior art teaches that a M252Y amino acid substitution in the Fc domain of human IgG1 alone or in combination with S254T and T256E substitutions increase binding affinity for FcRn, (Dall’ Acqua et al, see entire document, in particular Table 1) (Dall’Acqua, William F., et al. The Journal of Immunology 169.9 (2002): 5171-5180; PTO 1449), it is not clear whether or not any individual substitution apart including T256E has the same functional property in canine IgG Fc domains absent of evidence to the contrary.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only an isolated canine IgG-B polypeptide comprising an amino acid substitution at position selected from the group consisting of L252Y, L252M, N434Y, N434W, N434R and N434H, based on EU numbering, that has increased binding to canine FcRn at pH 5.5, compared with the wild type canine IgG-B comprising SEQ ID NO: 10, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Claims 22-23 and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated canine IgG-B polypeptide comprising an amino acid substitution at position selected from the group consisting of L252Y, L252M, N434Y, N434W, N434R and N434H, based on EU numbering, that has increased binding to canine FcRn at pH 5.5, compared with the wild type canine IgG-B comprising SEQ ID NO: 10, does not reasonably provide enablement for any polypeptides as set forth in claims 22-23, and 28-34 that correlated with .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
Claim 22 encompasses any polypeptide or polypeptides comprising a canine IgG Fc region variant comprising an amino acid sequence that is at least 75% identical to the sequence set forth in SEQ ID NO: 10, and that comprises at least one of the following:
any amino acid other than Leu at amino acid position 252 (elected), wherein the polypeptide or polypeptides has/have increased binding to canine FcRn than a control polypeptide or control polypeptides, wherein the control polypeptide or control polypeptides are identical to the polypeptide or polypeptides except for having the corresponding wild type canine IgG Fc region in place of the IgG Fc region variant, and wherein the amino acid positions are based on EU numbering. 
Claim 23 encompasses the polypeptide or polypeptides of claim 22, wherein the amino acid sequence is at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100% identical to the sequence set forth in SEQ ID NO:10.
Claim 28 encompasses the polypeptide or polypeptides of claim 22, comprising at least one of the following: Tyr or Met at amino acid position 252, Thr at amino acid position 254, Glu at amino acid position 256, or Tyr, Trp, Arg, or His at amino acid position 434.

Claim 30 encompasses the polypeptide or polypeptides of claim 28, wherein the polypeptide or polypeptides comprise(s) an antigen binding domain(s). 
Claim 31 encompasses the polypeptide or polypeptides of claim 30, wherein the antigen binding domain(s) bind to an antigen selected from the group consisting of NGF (elected species), TrKA, ADAMTS, IL-1, IL-2, IL-4, IL-4R, Angiotensin type 1 (AT1) receptor, Angiotensin type 2 (AT2) receptor, IL-5, IL-12, IL-13, IL-31, IL-33, CD3, CD20, CD47, CD52, and complement system complex.
Claim 32 encompasses the polypeptide or polypeptides of claim 30, wherein the antigen binding domain(s) is/are a scFv, or nanobody. 
Claim 33 encompasses the polypeptide or polypeptides of claim 28, further comprising a protein, wherein the protein is selected from the group consisting of EPO, CTLA4, LFA3, VEGFR1/VEGEFR3, IL-1R, IL-4R (elected species), GLP-1 receptor agonist, and Thrombopoietin binding peptide.
Claim 34 encompasses a pharmaceutical composition comprising (i)  the polypeptide or polypeptides of claim 28, and (ii) a pharmaceutically acceptable excipient.
The specification teach canine IgG-B having substitution at position T250A (Table 3), or NNK library at position 250, none of the variants show increased binding to canine FcRn at pH 5.5, see para. [0167].  The data from variants T250E and T250Q and wild type Fc are shown in Table 4.  In competitive binding assay, variants T250E, T250Q in human IgG2 have been demonstrated to bind tighter to human FcRn at pH 6.0 compared to wild-type human IgG2 Fc, see p. 50.  The specification further discloses canine Fc variants L252Y and L252M (Table 5) had an apparent higher affinity for canine FcRn at pH 5.5 compared to wild type canine IgG-B of SEQ ID NO: 10.   For the NNK library at position 254, none of the variants tested had an apparent higher affinity for canine FcRn at pH 5.5.  Data for the A254T is shown in Table 6.  
increased binding affinity for canine FcRn and thus increased in vivo half-life of all polypeptides or antibodies having any canine IgG Fc.  The specification does not teach where and what amino acids to be substituted, deleted, added of a combination thereof such that the modified polypeptides comprising canine IgG Fc region variant comprising any amino acid sequence that is at least 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, 99% identical to the sequence set forth in SEQ ID NO: 10 (canine IgG-B) that include any amino acid at positions 250, 251, 252, 254, 256, 285, 286, 307, 308, 309, 311, 315, 378, 380, 428, 430, 433, 434, 435 or 436 has/have increased binding to canine FcRn compared to wilt type canine IgG Fc.  There are insufficient working examples.  One of skill in the art cannot make and use the claimed polypeptides without undue experimentation.
While the prior art teaches that a M252Y amino acid substitution in the Fc domain of human IgG1 alone or in combination with S254T and T256E substitutions increase binding affinity for FcRn, (Dall’ Acqua et al, see entire document, in particular Table 1) (Dall’Acqua, William F., et al. The Journal of Immunology 169.9 (2002): 5171-5180; PTO 1449), it is not clear whether or not any individual substitution apart including T256E has the same functional property in canine IgG Fc domains absent of evidence to the contrary.
As such, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention in a manner commensurate in scope with the claims. 

Notice re Prior Art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 22-23 and 28-34 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morse (WO2018/073185 publication, published April 24, 2018) as evidenced by IMGT Scientific chart.  
	Regarding claims 22, 28, 29, Morse teaches canine IgG-B Fc variant (see p. 34, that has increased binding to FcRn at pH 6.0 by substituting amino acids at positions 15.1Y, 16T and 18E of CH2 domain, numbering according to IMGT and which referring herein as “YTE” mutation, see entire document, p. 6, p. 9, where the Fc domain is usually define to comprise residues 231 to 447 according to the EU numbering, see p. 5.  
The reference positions 15.1Y, 16T and 18E numbering according IMGT correspond to L252Y, S254T and T256E, numbering according to EU numbering as evidenced by IMGT Scientific chart.  
Regarding claims 22 and 23, the reference dog IgG2 (IgG-B) YTE variant Fc comprises the amino acid sequence of SEQ ID NO: 1, which is at least 98.6 % identical to the claimed SEQ ID NO: 10, see p. 8, reference SEQ ID NO: 1, sequence alignment below, in particular. 

    PNG
    media_image1.png
    414
    655
    media_image1.png
    Greyscale

The binding affinity of the canine IgG Fc domain for FcRn may be increased by at least 1.2 fold or more, compared to the binding affinity of the corresponding wild type or parent canine IgG Fc domain without the mutations, see p. 7, in particular. 
The canine IgG Fc domain comprises the amino acid sequence of SEQ ID NO: 1 and SEQ ID NO: 2, corresponding to YTE mutant dog IgG2 and YTE mutant dog IgG4, see p. 8-9, Figure 1, Example 2.   
Regarding claims 30 and 32, Morse teaches antibody or polypeptide comprises a variable region such as VH and VL (see p. 34) or nanobody VHH of any antibody, see paragraph bridging p. 9 and 10, in particular.  The antibody or binding polypeptide comprises a variable region of an immunoglobulin, including full-length immunoglobulin, monoclonal, VHH domain, chimeric antibodies, canonized antibodies (see para. 11, in particular), Fab fragment (see p. 13, line 4), single chain Fv (scFv), see p. 13, line 8.
Regarding claim 31, Morse teaches antibody binds to an epitope from an antigen such as NGF, IL-4R, IL-5, IL-13, IL-31, CD3, CD20, CD52, see p. 22-23, in particular.  

Regarding claim 34, Morse teaches a pharmaceutical composition comprising the reference antibody or canine Fc fusion protein and a pharmaceutically acceptable carrier, such as aqueous solution, see paragraph bridging p. 30 and 31, in particular. 
	Thus, the reference teachings anticipate the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Patent No. 8,790,651 (issued July 29, 2014; PTO 892). 
Regarding claim 23, the ‘651 patent teaches a canine IgG-B comprising the amino acid sequence that is 100% identical to the claim 10, see reference SEQ ID NO: 42, sequence alignment below:
US-13-536-081A-42

  Query Match             100.0%;  Score 1178;  DB 9;  Length 335;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APEMLGGPSVFIFPPKPKDTLLIARTPEVTCVVVDLDPEDPEVQISWFVDGKQMQTAKTQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        117 APEMLGGPSVFIFPPKPKDTLLIARTPEVTCVVVDLDPEDPEVQISWFVDGKQMQTAKTQ 176

Qy         61 PREEQFNGTYRVVSVLPIGHQDWLKGKQFTCKVNNKALPSPIERTISKARGQAHQPSVYV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        177 PREEQFNGTYRVVSVLPIGHQDWLKGKQFTCKVNNKALPSPIERTISKARGQAHQPSVYV 236

Qy        121 LPPSREELSKNTVSLTCLIKDFFPPDIDVEWQSNGQQEPESKYRTTPPQLDEDGSYFLYS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        237 LPPSREELSKNTVSLTCLIKDFFPPDIDVEWQSNGQQEPESKYRTTPPQLDEDGSYFLYS 296

Qy        181 KLSVDKSRWQRGDTFICAVMHEALHNHYTQESLSHSPGK 219
              |||||||||||||||||||||||||||||||||||||||
Db        297 KLSVDKSRWQRGDTFICAVMHEALHNHYTQESLSHSPGK 335

The term “comprising” is open-ended.  It expands the claimed SEQ ID NO: 10 to include additional amino acids at either or both ends to read on the reference canine IgG.  Given the reference polypeptide having identical amino acid sequence to the claimed canine IgG-B of SEQ ID NO: 10, it is expected that the polypeptide binds to canine FcRn with high affinity. 
Thus, the reference teachings anticipate the claimed invention.

Conclusion
	
No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).